Exhibit 10.74

TECHNOLOGY SUBLICENSE AGREEMENT

among

ADA-ES, INC.,

as Licensor,

CLEAN COAL SOLUTIONS, LLC,

as Sublicensor,

and

GS RC INVESTMENTS LLC,

as Sublicensee

dated as of June 29, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   1

ARTICLE II. GRANT.

   5

ARTICLE III. TECHNICAL ASSISTANCE AND IMPROVEMENTS

   5

ARTICLE IV. TERM AND TERMINATION.

   6

ARTICLE V. REPRESENTATIONS AND WARRANTIES.

   7

ARTICLE VI. LIMITATION OF LIABILITY.

   10

ARTICLE VII. MAINTENANCE OF PATENT RIGHTS.

   11

ARTICLE VIII. PROTECTION OF LICENSED PROPERTY.

   11

ARTICLE IX. CONFIDENTIALITY.

   13

ARTICLE X. GENERAL.

   14

EXHIBIT A

   LICENSE AGREEMENT   

EXHIBIT B

   FACILITIES   

 

-i-



--------------------------------------------------------------------------------

TECHNOLOGY SUBLICENSE AGREEMENT

This TECHNOLOGY SUBLICENSE AGREEMENT (this “Agreement”), dated as of June 29,
2010 (the “Effective Date”), is by and among GS RC Investments LLC, a Delaware
limited liability company (“Sublicensee”), Clean Coal Solutions, LLC (f/k/a
ADA-NexCoal, LLC), a Colorado limited liability company (“Sublicensor”), ADA-ES
INC., a Colorado corporation (“Licensor”). Sublicensee, Sublicensor, and
Licensor are sometimes hereinafter individually referred to as a “Party” and
collectively as the “Parties”.

RECITALS

Sublicensor and Licensor are Parties to that certain Amended and Restated
License Agreement, effective as of October 30, 2009 (the “License Agreement”), a
copy of which is attached hereto as Exhibit A, pursuant to which Licensor
licensed to Sublicensor, on a fully paid-up, royalty-free basis, all of the
Technology (as defined in the License Agreement) to make or have made the
Licensed Property (as defined in the License Agreement) and to use, sell, lease,
offer to sell, import or otherwise dispose of the Licensed Property in the
Territory (as defined in the License Agreement), and subject to the terms and
conditions of the License Agreement (the “Technology License”)

Licensor is the sole owner of all right, title and interest in and to the
Licensed Property and the Technology (which includes the inventions and subject
matter disclosed in the Patents);

The License Agreement grants Sublicensor the right, from time to time, to
sublicense to any third party or parties, on a non-exclusive basis, any or all
rights under the Technology License.

Pursuant to the Agreement to Lease dated June 29, 2010 and the Equipment Leases,
Sublicensee has agreed to lease from subsidiaries of Sublicensor the refined
coal production facilities described on Exhibit B (the “Facilities”) that are
designed to produce Refined Coal using the Licensed Property; and

Sublicensor wishes to sublicense the Licensed Property to Sublicensee, and
Sublicensee wishes to receive a license of the Patents and Know-How from
Sublicensor for the purpose of making the Licensed Property and producing
Refined Coal from the Facilities, all on the terms and conditions contained
herein.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms below:

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition and the Agreement, the term “control” (and correlative terms)
means (a) the ownership of 50% or more of the equity interest in a Person, or
(b) the power, whether by contract, equity ownership or otherwise, to direct or
cause the direction of the policies or management of a Person.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the opening paragraph.

“Applicable Law” shall mean all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations, ordinances, codes or orders of any
Governmental Authority, (ii) any consent, approval, authorization, waiver,
permit, grant, franchise, concession, notification, agreement, license,
exemption or order of, registration, certificate, declaration or filing with, or
report or notice to, any Governmental Authority, and (iii) decisions,
injunctions, judgments, awards and decrees of, or agreements with, any
Governmental Authority

“Assignment” has the meaning set forth in Section 10.5.

“Bankruptcy” means the filing by a Person of a petition commencing a voluntary
case under the Bankruptcy Code; a general assignment by a Person for the benefit
of creditors; an admission in writing by a Person of its inability to pay debts
as they become due; the seeking or acquiescence by a Person in the appointment
of any trustee, receiver, or liquidator for the Person or for any part of the
Person’s property; or the commencement against a Person of an involuntary case
under the Bankruptcy Code, or a proceeding under any receivership, composition,
readjustment, liquidation, insolvency, dissolution or similar law or statute, if
not dismissed or vacated within 60 days.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder and guidance issued in conjunction therewith.

“Effective Date” has the meaning set forth in the opening paragraph.

“Equipment Leases” means those certain Equipment Leases of the Facilities
between AEC-NM, LLC and AEC-TH, LLC respectively and Sublicensee, of even date.

“Facilities” has the meaning set forth in the Recitals.

“Governmental Authority” means a federal, state, or local governmental
authority; a state, province, commonwealth, territory or district thereof; a
county or parish; a city, town, township, village or other municipality; a
district, ward or other subdivision of any of the foregoing; any executive,
legislative or other governing body of any of the foregoing; any agency,
authority, board, department, system, service, office, commission, committee,
council or other administrative body of any of the foregoing; any court or other
judicial body; and any officer, official or other representative of any of the
foregoing.

“GS” means The Goldman Sachs Group, Inc., a Delaware corporation.

 

-2-



--------------------------------------------------------------------------------

“Improvements” means those modifications, revisions, derivations, updates,
enhancements and improvements of the Technology that are related to the
reduction of NOx and mercury emissions from cyclone boilers and that are
conceived, discovered, created, developed or acquired by or on behalf of
Licensor, which Improvements will automatically and without any further action
on the part of Licensor or Sublicensee, become part of the Technology (and part
of the Technology Sublicense).

“IRS” means the United States Internal Revenue Service, and any successor
thereto.

“IRS Guidance” has the meaning set forth in Section 10.14.

“Know-How” means technical information, ideas, concepts, confidential
information, trade secrets, know-how, discoveries, inventions, processes,
methods, formulas, source and object codes, data, programs, other works of
authorship, improvements, developments, designs and techniques related to the
reduction of NOx and mercury emissions from cyclone coal-fired boilers other
than as embodied in the Patents, that are owned or controlled by Licensor during
the Term and that are necessary or desirable to use the Patents for the purpose
of the license granted in Section 2 hereof.

“Licensed Property” means any products or methods related to the reduction of
NOx and mercury emissions from cyclone coal-fired boilers, whether owned by
Licensor or Sublicensor or licensed by Licensor or Sublicensor now or hereafter,
that are (i) covered by any Valid Claim(s) contained in any of the Patents,
and/or (ii) based on the products, processes or methods developed using the
Technology.

“License Fee” has the meaning set forth in Section 2.4.

“Licensor” has the meaning set forth in the opening paragraph.

“Loss” means losses (but expressly excluding any lost or disallowed tax
credits), liabilities, demands, assessments, cleanup, removal, remediation and
restoration obligations, judgments, awards, damages, natural resource damages,
contribution, cost-recovery and compensation obligations, fines, fees,
penalties, costs and expenses (including litigation and arbitration costs and
attorneys’ and experts’ fees and expenses).

“No-Fault Termination Event” has the meaning set forth in Section 4.3.

“O&M Agreement” means those Operating and Maintenance Agreements (New Madrid)
and Operating and Maintenance Agreement (Thomas Hill) entered into between GS RC
Investments LLC and Clean Coal Solutions Services, LLC.

“Operator” means Clean Coal Solutions Services, LLC, a Colorado limited
liability company.

“Party” or “Parties” has the meaning set forth in the opening paragraph.

“Patents” means: (i) U.S. Patent No. 6,773,471 B2 entitled “Low Sulfur Coal
Additive for Improved Furnace Operation” issued on August 10, 2004; (ii) U.S.
Patent No. 6,729,248 B2 entitled “Low Sulfur Coal Additive for Improved Furnace
Operation” issued on May 4, 2004; (iii) U.S. Patent No. 7,332,002 entitled “Low
Sulfur Coal Additive for Improved Furnace

 

-3-



--------------------------------------------------------------------------------

Operation” issued February 19, 2008; (iv) U.S. Patent Application
No. 10/622,677, entitled “Low Sulfur Coal Additive for Improved Furnace
Operation”, filed July 18, 2003; (v) U.S. Patent Application No. 12/785,184,
entitled “Additives for Mercury Oxidation in Coal-Fired Power Plants”, filed
May 21, 2010; (vi) U.S. Provisional Patent Application No. 60/144,349, entitled
“Low Cost Technology to Improve Operation of Cyclone Furnaces Firing Low Sulfur
Western Coals”, filed July 16, 1999; (vii) U.S. Provisional Patent Application
No. 60/213,915, entitled “Low Cost Technology to Improve Operation of Cyclone
Furnaces Firing Low Sulfur Western Coals”, filed June 26, 2000; (viii) U.S.
Provisional Patent Application Serial No. 60/730,971 entitled “Additives for
Catalysis of Mercury Oxidation in Coal-Fired Power Plants” filed October 27,
2005; (ix) U.S. Patent Application No. 11/553,849, filed October 27, 2006,
entitled “Additives for Mercury Oxidation in Coal-Fired Power Plants”; (x) U.S.
Provisional Patent Application No. 61/301,459, filed February 4, 2010, entitled
“Method and Equipment for Iodine-Controlled Mercury Emissions from Coal-Fired
Boilers”; (xi) U.S. Provisional Patent Application No. 61/312,443, filed
March 10, 2010, entitled “Method and Equipment for Iodine-Controlled Mercury
Emissions from Coal-Fired Boilers”; (xii) U.S. Provisional Patent Application
No. 61/353,555, filed June 10, 2010, entitled “Method and Equipment for
Controlling Mercury Emissions from Coal-Fired Processes”; and (xiii) any and all
continuations, continuations-in-part, and divisionals, and all patents issuing
which are based on such applications, and all reissues, reexaminations, or
extensions thereof, as well as any foreign counterparts, continuations,
continuations-in-part or divisions thereof and patents and patent applications
on any improvements, advancements, modifications, revisions or developments to
the subject matter claimed in the aforesaid patents that are developed by or for
Licensor, together with any other patents (U.S. or foreign and even if not
listed herein) that share a common claim of priority with said patents or that,
as mutually agreed upon in good faith by the Parties, cover inventions
substantially similar to said patents.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“PLR” means a private letter ruling from the IRS.

“Refined Coal” means a liquid, gaseous or solid fuel produced from coal by the
Facilities using the Technology.

“Sublicensee” has the meaning set forth in the opening paragraph.

“Sublicensor” has the meaning set forth in the opening paragraph.

“Technology” means the Patents and the Know-How pertaining to NOx and mercury
emissions control for cyclone coal-fired boilers, as well as any Know-How
developed or acquired after the Effective Date which is related to the subject
matter in the Patents, whether or not such Know-How becomes the subject of a
patent application during the Term.

“Technology Sublicense” has the meaning set forth in Section 2.1

“Term” means the period commencing on the Effective Date and ending on the date
provided in Section 4.1 herein.

 

-4-



--------------------------------------------------------------------------------

“Trade Secrets” has the meaning set forth in Section 8.3.

“Valid Claim(s)” means any claim contained in an issued and unexpired patent
included within the Patents that has not been held unenforceable, unpatentable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, or unappealable or unappealed within the time allowed for appeal,
and that has not been admitted to be invalid or unenforceable through reissue or
disclaimer.

ARTICLE II.

GRANT.

2.1 Sublicensor hereby grants to Sublicensee a worldwide, fully paid-up,
transferable (but only to the extent provided in Section 2.3 below),
non-exclusive right and license under the Patents and Know-How (including the
Technology) to make or have made the Licensed Property and to use the Patents,
Know-How, and Licensed Property in connection with the production of Refined
Coal from the Facilities (as the same may hereafter be repaired, modified, and
refurbished), including the distribution, sale, and marketing thereof (the
“Technology Sublicense”). For the avoidance of doubt, the movement of any of the
Facilities to locations other than the current sites of the Facilities would not
be, by itself, a breach of this Agreement and the licenses set forth herein
shall not be affected thereby.

2.2 The Technology Sublicense granted hereby is for the purpose of engaging in
the business of producing and selling Refined Coal, and to do any and all things
necessary or incidental thereto subject to the terms and conditions of the
Technology Sublicense.

2.3 Sublicensee may, from time to time, sublicense to any operator of the
Facilities or other third party any or all rights under the Technology
Sublicense. In particular, the Parties acknowledge that Sublicensee intends to
engage Operator to operate the Facilities and that Sublicensee intends to
sublicense to any third party involved in the operation and maintenance of the
Facilities certain rights under the Technology Sublicense in connection with
Operator’s engagement.

2.4 During the term of this Agreement, Sublicensee agrees to pay Sublicensor
$10,000 per year (the “License Fee”) as a fee for all of the licenses and rights
granted herein. The License Fee is due and payable within thirty (30) days of
the date of Sublicensee’s receipt of the invoice for such fee from Sublicensor.

ARTICLE III.

TECHNICAL ASSISTANCE AND IMPROVEMENTS

3.1 Sublicensor shall promptly and fully advise Sublicensee in writing of any
Improvements, it being understood that any Improvements conceived, discovered,
created, developed or acquired by Sublicensor or Licensor during the Term will
be the property of Sublicensor or Licensor, as applicable, and will be included
within the Licensed Property and the Technology and thereby made a part of the
Technology Sublicense granted to Sublicensee for the remaining duration of this
Agreement. The expenses of filing and prosecuting any patent application
relating to such Improvements will be borne by Licensor.

 

-5-



--------------------------------------------------------------------------------

3.2 All inventions, improvements, or Know-How (based on the Technology) that are
conceived, discovered, created, developed or acquired by or on behalf of
Sublicensee or by any of the Parties jointly are to be owned by Licensor, and
all right, title and interest in and to such inventions, improvements, or
Know-How are hereby assigned by Sublicensee and Sublicensor, as appropriate, to
Licensor. Sublicensee and Sublicensor shall promptly and fully advise Licensor
in writing of such inventions, improvements, or Know-How that are material and
of which it becomes aware. For the avoidance of doubt, all inventions,
improvements, or Know-How that are related to the Technology and are conceived,
discovered, created, developed or acquired by Operator pursuant to the O&M
Agreement are to be owned by Licensor, and all right, title and interest in and
to such inventions, improvements, or Know-How are hereby assigned by Sublicensee
to Licensor. All right, title, and interest in any inventions, improvements, or
Know-How (with respect to the subject matter of the Technology) that are
conceived, discovered, created, developed or acquired (a) by or on behalf of
Sublicensee or (b) by any of the Parties jointly will be sublicensed and are
hereby sublicensed to Sublicensee as part of the Technology Sublicense. The
expenses of filing and prosecuting any patent application relating to any such
inventions, improvements, or Know How will be borne by Licensor; provided,
however that Sublicensee and Sublicensor, as appropriate, shall reasonably
assist Licensor, at Licensor’s sole expense, in obtaining Licensor’s full
ownership rights, including patent rights, in and to the subject inventions,
improvements, or Know-How.

ARTICLE IV.

TERM AND TERMINATION.

4.1 Term. The Term shall terminate upon the earlier to occur of (i) the last
date upon which all U.S. Patents terminate in fact without renewal, whether by
expiration or invalidation, (ii) any valid termination of both (but not one) of
the Equipment Leases, and (iii) such other date as provided herein.

4.2 Other Termination. Any Party may terminate this Agreement prior to the end
of the Term upon providing written notice to the other Party if the other Party
commits a material default or breach of any representation, warranty, covenant
or agreement contained herein and fails to remedy any such default or breach
within 30 days after receiving written notice describing in reasonable detail
the material default or breach from the non-defaulting or non-breaching Party.
If Sublicensee so terminates this Agreement due to a breach by Sublicensor or
Licensor, Sublicensor and Licensor, as applicable, shall reimburse Sublicensee
within 10 days of such termination the pro rata portion of the License Fee for
the remainder of the year in which such termination occurs. Sublicensor and
Licensor agree that monetary damages are an adequate remedy for any default or
breach of this Agreement by Sublicensee.

4.3 Effect of Termination of this Agreement or the License Agreement under
Certain Circumstances. The rights of Sublicensee set forth in Article II will
survive any termination of this Agreement or the License Agreement or the
dissolution of the Sublicensor; provided any such termination of this Agreement
does not occur as a result of a breach of this Agreement by Sublicensee (each of
the foregoing, a “No-Fault Termination Event”). Licensor hereby grants to
Sublicensee all of the rights and licenses granted to Sublicensee by Sublicensor
hereunder (including the Technology Sublicense). Sublicensee shall not exercise
such rights and licenses unless and until a No-Fault Termination Event has
occurred and the Technology Sublicense

 

-6-



--------------------------------------------------------------------------------

granted hereunder has been terminated. Notwithstanding anything to the contrary
in this Agreement or the License Agreement (including Section 5 thereof), upon
the occurrence of a No-Fault Termination Event resulting in the termination of
the License Agreement, the termination of this Agreement or the dissolution of
the Sublicensor (as applicable), Sublicensee may exercise the rights and
licenses set forth in this Section 4.3 and Licensor will assume all obligations
of Sublicensor in this Agreement, both without any further action by any of the
Parties.

4.4 Effect of Bankruptcy of Sublicensor or Licensor. Sublicensor and Licensor
acknowledge and agree that the Intellectual Property rights licensed to
Sublicensee hereunder constitute “intellectual property” as such term is defined
in the Bankruptcy Code and that Sublicensee is entitled to all of the rights of
a licensee of intellectual property under Section 365(n) of the Bankruptcy Code
with respect to all of such licensed rights, which rights under the Bankruptcy
Code include, without limitation, the right, upon the rejection of this
Agreement or the License Agreement in any case filed under the Bankruptcy Code
with respect to Sublicensor and/or Licensor, to treat this Agreement or the
License Agreement as terminated or to retain Sublicensee’s rights under this
Agreement or the License Agreement, and under any agreements supplemental to
this Agreement or the License Agreement, with respect to such rights (including
any embodiment of the rights to the extent protected by applicable
non-bankruptcy law), as such rights existed immediately before the Sublicensor’s
and/or Licensor’s bankruptcy case commenced. If Sublicensee elects to retain
such licensed rights under this Agreement or the License Agreement, then
Sublicensee may exercise such licensed rights in accordance with the terms and
conditions of this Agreement or the License Agreement. Nothing contained herein
shall limit any other rights provided to Sublicensee under the Bankruptcy Code,
including Section 365(n) thereof.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES.

Each Party hereby represents and warrants to the other Party as of the Effective
Date (except where a representation and warranty speaks as of another date) as
follows:

5.1 By Sublicensee. Sublicensee represents and warrants to Licensor and
Sublicensor that:

(a) it has the full right, power and authority to enter into this Agreement and
perform its obligations hereunder;

(b) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and is qualified to conduct its business in
those jurisdictions necessary to perform this Agreement;

(c) this Agreement constitutes the legal, valid and binding obligation of
Licensee enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

 

-7-



--------------------------------------------------------------------------------

(d) all necessary limited liability company or corporate action has been taken
to authorize, and all necessary authorizations, notices and consents of any
third party which are required to authorize, Licensee to execute and deliver,
and to perform the transactions contemplated by, this Agreement have been
obtained and remain in full force and effect; and

(e) the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate any
of the terms or conditions in its limited liability company agreement or other
governing documents or any contract to which it is a party or by which any of
its properties is bound or any law, rule, regulation, order, writ, judgment,
decree or other legal or regulatory determination of any governmental entity
applicable to it.

5.2 By Licensor. Licensor represents and warrants to Sublicensee and Sublicensor
that:

(a) it has the full right, power and authority to enter into this Agreement and
perform its obligations hereunder;

(b) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and is qualified to conduct its business in
those jurisdictions necessary to perform this Agreement;

(c) this Agreement constitutes the legal, valid and binding obligation of
Licensor enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(d) the License Agreement constitutes the legal, valid and binding obligation of
Licensor enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(e) all necessary limited liability company or corporate action has been taken
to authorize, and all necessary authorizations, notices and consents of any
third party which are required to authorize, Licensor to execute and deliver,
and to perform the transactions contemplated by, this Agreement have been
obtained and remain in full force and effect;

(f) the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate any
of the terms or conditions in its limited liability company agreement or other
governing documents or any contract to which it is a party or by which any of
its properties is bound or any law, rule, regulation, order, writ, judgment,
decree or other legal or regulatory determination of any governmental entity
applicable to it;

(g) it owns all right, title and interest in and to the Patents and Know-How;

 

-8-



--------------------------------------------------------------------------------

(h) it has the full right and authority to grant the Technology Sublicense to
Sublicensee;

(i) there are no outstanding agreements, assignments or encumbrances
inconsistent with the provisions of this Agreement;

(j) none of the Patents have been invalidated either wholly or partly by a
tribunal or court of law within the United States or abroad or by the United
States Patent and Trademark Office or any of its foreign equivalents and to the
knowledge of Licensor there are no proceedings attempting to do so;

(k) the Patents are valid and enforceable;

(l) neither the Patents nor the Know-How infringe or misappropriate any patent,
trade secret or other intellectual property right of any third party;

(m) Licensor has not received any notice alleging its noncompliance with any
Applicable Law with respect to the Patents, Know-How, Technology, or Licensed
Property

(n) Licensor has not threatened or initiated any claim, suit or proceeding
against any third party alleging that such third party has infringed or
misappropriated any rights under the Patents and/or Know-How and, to the
knowledge of Licensor, no third party is infringing or misappropriating any such
rights; and

(o) the Patents and Know-How, along with know-how generally available in the
refining industry, are all the intellectual property rights necessary for the
manufacture of the Licensed Property and the production of Refined Coal with the
Facilities.

5.3 By Sublicensor. Sublicensor represents and warrants to Sublicensee and
Licensor that:

(a) it has the full right, power and authority to enter into this Agreement and
perform its obligations hereunder;

(b) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and is qualified to conduct its business in
those jurisdictions necessary to perform this Agreement;

(c) this Agreement constitutes the legal, valid and binding obligation of
Sublicensor enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(d) the License Agreement constitutes the legal, valid and binding obligation of
Sublicensor enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

 

-9-



--------------------------------------------------------------------------------

(e) all necessary limited liability company or corporate action has been taken
to authorize, and all necessary authorizations, notices and consents of any
third party which are required to authorize, Sublicensor to execute and deliver,
and to perform the transactions contemplated by, this Agreement have been
obtained and remain in full force and effect;

(f) the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate any
of the terms or conditions in its limited liability company agreement or other
governing documents or any contract to which it is a party or by which any of
its properties is bound or any law, rule, regulation, order, writ, judgment,
decree or other legal or regulatory determination of any governmental entity
applicable to it;

(g) it has the full right and authority to grant the Technology Sublicense to
Sublicensee;

(h) there are no outstanding agreements, assignments or encumbrances
inconsistent with the provisions of this Agreement;

(i) Sublicensor has not received any notice alleging its noncompliance with any
Applicable Law with respect to its license of the Patents, Know-How, Technology,
or Licensed Property;

(j) Sublicensor has not threatened or initiated any claim, suit or proceeding
against any third party alleging that such third party has infringed or
misappropriated any rights under the Patents and/or Know-How and, to the
knowledge of Sublicensor, no third party is infringing or misappropriating any
such rights.

ARTICLE VI.

LIMITATION OF LIABILITY.

WITH THE EXCEPTION OF THE PARTIES’ OBLIGATIONS UNDER ARTICLE 8 OR ANY WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE BY A PARTY, IN NO EVENT SHALL ANY PARTY BE LIABLE
TO ANY OTHER PARTY OR ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT
OR INCIDENTAL DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY WHETHER OR NOT
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING IN ANY WAY
OUT OF THIS AGREEMENT.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VII.

MAINTENANCE OF PATENT RIGHTS.

At all times hereunder, Licensor shall be solely responsible for and shall pay
all fees, costs or expenses of any nature required to prosecute, defend or
maintain the Patents as follows:

7.1 Prosecution and Maintenance. Except as provided in Section 7.2 herein,
Licensor will, at its sole expense, continue to diligently prosecute any and all
patent applications in the Patents and, with respect to all issued patents
within the Patents, maintain the Patents during the term of this Agreement. In
connection with the prosecution of said patent applications and maintenance of
the Patents, Licensor will provide to Sublicensee copies of all filings and
material correspondence sent and received by Licensor related thereto. In
addition, Licensor will, throughout the term of this Agreement, use reasonable
commercial efforts to maintain and enhance the scope of the Valid Claim(s) and,
if any claim contained in an issued and unexpired patent included within the
Patents is held unenforceable, unpatentable or invalid by a decision of a
tribunal, court, or other governmental agency of competent jurisdiction, then
Licensor will, at its sole expense, use reasonable commercial efforts to create,
develop and/or secure functionally equivalent workarounds and, where
commercially appropriate, prosecute patent applications and or patents for the
same, which patent applications and/or patents will automatically be included
within the Patents.

7.2 Failure to Prosecute or Maintain. If Licensor determines, for any reason,
not to diligently prosecute or maintain the Patents, then Licensor shall
promptly give Sublicensee written notification of such determination at least 90
days before any due date related to such prosecution or maintenance. If
Sublicensee believes that Licensor, for any reason, is not diligently
prosecuting or maintaining any Patent(s) as required hereunder, then, at
Sublicensee’s written request, Licensor shall immediately assign such Patent(s)
to Licensor and the rights of Sublicensee hereunder shall continue unabated and
without interruption.

ARTICLE VIII.

PROTECTION OF LICENSED PROPERTY.

8.1 Enforcement of Patents.

(a) It shall be the obligation of Licensor, at its sole cost and expense, in
Licensor’s name, to protect and enforce the Patents and to prosecute or settle
any third party infringement of the Patents during the term of this Agreement.
At no cost to Sublicensor or Sublicensee, Sublicensor shall join any proceeding
as necessary for Licensor to protect and enforce the Patents as described above.
Any recovery obtained in an action brought by Licensor shall be distributed as
follows: (i) Licensor shall first be reimbursed for any and all expenses and
attorneys’ fees incurred in the action; and (ii) Licensor shall be entitled to
any award, whether it be for ordinary, special or punitive damages.
Notwithstanding any language to the contrary, in the event that Sublicensee is a
party to the proceeding described above Sublicensee shall be entitled to any
portion of the award attributable to losses or damages suffered by Sublicensee
as a result of the third party infringement.

 

-11-



--------------------------------------------------------------------------------

(b) If Licensor determines not to diligently enforce the Patents (in which case
Licensor shall promptly notify Sublicensor and Sublicensee in writing of the
same) or if it comes to the attention of Sublicensee that Licensor is not
diligently enforcing the Patents then, subject to the rights of Licensor and
other licensees of the Patents (i) Sublicensee will have the right to enforce
the Patents at Sublicensee’s sole expense, (ii) if requested by Sublicensee,
Licensor and Sublicensor will cooperate in Sublicensee’s prosecution or defense
of any dispute resolution, litigation or settlement activities hereunder,
provided that Sublicensee will reimburse Licensor for all reasonable costs
incurred by Licensor as a result of such cooperation, and (iii) any recoveries
will be awarded to Sublicensor and Sublicensee (and any other participating
licensees or sublicensees) in an amount that is proportional to their costs in
so enforcing the Patents.

8.2 Indemnity by Licensor. Licensor shall defend, indemnify and hold harmless
Sublicensor, Sublicensee and each of their respective Affiliates and their
respective members, managers, stockholders, officers, employees, agents,
representatives and attorneys against any Loss arising from or in connection
with (i) any claim that the Licensed Property, the Know-How, or the manufacture,
sale, or use of Refined Coal produced using the Technology, infringes or
misappropriates a third party patent, trade secret, copyright, trademark or
other intellectual property right; (ii) any challenge to the validity of any of
the Patents or the rights granted to Sublicensee; and (iii) any breach by
Licensor of the representations and warranties in Section 5.2 or any covenant or
agreement by Licensor in this Agreement.

8.3 Indemnity by Sublicensee. Sublicensee shall defend, indemnify and hold
harmless Licensor, Sublicensor and their respective Affiliates and their
respective members, managers, stockholders, officers, employees, agents,
representatives and attorneys against any Loss arising from or in connection
with any breach by Sublicensee of the representations and warranties in
Section 5.1.

8.4 Indemnity by Sublicensor. Sublicensor shall defend, indemnify and hold
harmless Licensor and Sublicensee and their respective Affiliates and their
respective members, managers, stockholders, officers, employees, agents,
representatives and attorneys against any Loss arising from or in connection
with any breach by Sublicensor of the representations and warranties in
Section 5.3.

8.5 Protection and Enforcement of Know-How and Trade Secrets. Licensor,
Sublicensor and Sublicensee will at all times during the Term use commercially
reasonable efforts to preserve and protect the confidentiality of all portions
of the Know-How and any other information provided it such Persons that
constitute “trade secrets” as that term is defined in the Uniform Trade Secret
Act (the “Trade Secrets”). Furthermore, if it comes to the attention of Licensor
that any Trade Secret has been misappropriated by any third party, then Licensor
will use all reasonable efforts, including legal actions, to preserve and
protect the confidentiality of the Trade Secret and to prevent such third party
from any and all uses of the Trade Secret, so long as doing so is commercially
reasonable to benefit either Licensor or Sublicensee.

8.6 Sublicensee’s Obligation to Notify Licensor of Possible Infringements or
Misappropriation. Sublicensee shall notify Licensor, in writing, if it comes to
the attention of Sublicensee that any of the Patents is being infringed or any
Trade Secret has been or is in danger of being misappropriated by any third
party, including in such notice a summary of relevant facts underlying
Sublicensee’s belief as to such infringement or misappropriation.

 

-12-



--------------------------------------------------------------------------------

ARTICLE IX.

CONFIDENTIALITY.

9.1 Each Party shall maintain the terms of this Agreement in confidence and
shall not disclose any information concerning the terms, performance or
administration of this Agreement to any other Person; provided that a Party may
disclose such information: (a) to any of such Party’s Affiliates, (b) to any
prospective member of such Party’s Affiliates, (c) to any actual or prospective
purchaser of all or a portion of such Party’s interest in the Facilities and
(d) to any Person providing or evaluating a proposal to provide financing to the
recipient Party or any direct or indirect owner of such Party; provided in each
case that the recipient Party shall provide to each Person to which disclosure
is made a copy of this Section 9 and direct such Person to treat such
information confidentially, and the recipient Party shall be liable for any
breach of the terms of this Section 9 by such Persons to which it makes any such
disclosure. The foregoing restrictions will not apply (i) to information that is
or becomes generally available to the public otherwise than as a result of
disclosure by the recipient Party, (ii) to information that is already in, or
subsequently comes into, the recipient Party’s possession, provided that the
source of such information was not, to the recipient Party’s knowledge,
obligated to keep such information confidential and the information was not
received solely pursuant to a previous agreement between the Parties , (iii) to
information that is required to be disclosed pursuant to Law or stock exchange
rules and regulations or is otherwise subject to legal, judicial, regulatory or
self-regulatory requests for information or documents, or (iv) subject to
Section 9.2 below, to the tax treatment or tax structure of the transaction.

9.2 Notwithstanding anything to the contrary herein, each Party may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transaction, provided, however, that any such information is
required to be kept confidential to the extent necessary to comply with any
applicable securities laws. The tax structure and tax treatment of the
transaction includes only those facts that may be relevant to understanding the
purported or claimed U.S. federal and state income tax treatment or tax
structure of the transaction and, to eliminate any doubt, therefore specifically
does not include information that either reveals or standing alone or in the
aggregate with other information so disclosed tends of itself to reveal or allow
the recipient of the information to ascertain the identity of any parties
involved in any of the transactions contemplated by this Agreement or any of the
documents to be delivered in connection herewith.

9.3 If any Party is required to disclose any information required by this
Article IX to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least 10 days’
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in the other Party’s attempts to seek to preserve the
confidentiality thereof, including if such Party seeks to obtain protective
orders and/or any intervention.

 

-13-



--------------------------------------------------------------------------------

ARTICLE X.

GENERAL.

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by a nationally recognized
overnight courier, by facsimile, or mailed by registered or certified mail
(return receipt requested) to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):

 

If to Licensor: ADA-ES, Inc. 8100 SouthPark Drive, Unit B Littleton, CO 80120
Attn: Mike Durham Fax: (303) 734-0330 Email: miked@adaes.com If to Sublicensor:
Clean Coal Solutions, LLC

Attn: Charles S. McNeil

c/o NexGen Refined Coal, LLC

3300 South Parker Road, Suite 310 Aurora, CO 80014 Fax: (303) 751-9210ADA-ES,
Inc. Email: cmcneil@nexgen-group.com With a copy (which shall not constitute
notice) to: Chadbourne & Parke LLP 1200 New Hampshire Avenue, NW Washington,
D.C. 20036 Attention: Keith Martin Fax: (202) 974-6774 If to Sublicensee:

GS RC Investments LLC

c/o Goldman Sachs & Co.

200 West Street New York, New York 10282 Attention: Michael Feldman Fax:
(212) 428-3868

 

-14-



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500 Houston, Texas 77002-6760 Attention: F. B Cochran
III Fax: (713) 615-5368

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed (provided a hard copy of such transmission is dispatched by
first class mail within 48 hours), (iii) three business days after the date of
mailing, if mailed by registered or certified mail, return receipt requested,
and (iv) one business day after the date of sending, if sent by a nationally
recognized overnight courier; provided, however, that a notice given in
accordance with this Section 10.1 but received on any day other than a business
day or after business hours in the place of receipt, will be deemed given on the
next business day in that place.

10.2 Governing Law; Choice of Forum; Waiver of Jury Trial. THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF, INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE AND CONSENT TO THE SERVICE
OF PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING
RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

10.3 Integration. This Agreement constitutes the entire agreement of the Parties
with respect to the subject matter hereof and supersedes all prior
representations, assurances, courses of dealing, agreements, and undertakings,
whether written or oral, between the Parties concerning such subject matter.

10.4 Titles and Headings. Titles and headings as used in this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of any provision.

10.5 Assignment. No Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Agreement or any of its rights hereunder
without the prior written consent of the other Parties, and any purported
Assignment made without such prior written consent shall be void.
Notwithstanding the foregoing:

(a) any Party may, without the need for consent from the other Parties, make an
Assignment of this Agreement to an Affiliate of such Party provided that such
Affiliate assumes all of the obligations of the Party making the Assignment, and
in such event the Assigning Party shall be released from its obligations under
this Agreement, except for those obligations that arose prior to such
Assignment;

 

-15-



--------------------------------------------------------------------------------

(b) Sublicensee may, without the need for consent from Sublicensor or Licensor,
make an Assignment of this Agreement to any Person succeeding to all or
substantially all of its assets.

10.6 Amendment; Modification, and Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by each of the Parties. Any
failure of Sublicensee, Sublicensor, or Licensor to comply with any obligation,
covenant, agreement, or condition contained herein may be waived only if set
forth in an instrument in writing signed by the Party to be bound thereby, but
such waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any other failure.

10.7 Severability of Provisions. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of
Applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated herein are not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.

10.8 Binding Effect; Third Parties. The terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
successors and permitted assigns. Nothing in this Agreement shall be deemed to
grant any third party beneficiary or similar rights to any Person not a
signatory to this Agreement.

10.9 Entire Agreement. This Agreement shall constitute the entire agreement
between the Parties hereto relating to the subject matter hereof. This Agreement
expressly supersedes all prior agreements between the Parties relating to the
subject matter hereof.

10.10 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart.

10.11 Survivability on Termination. The provisions of Article VIII, IX, and X,
and any other provision hereof which, by its terms, expressly provides that it
survive termination of the Term, shall survive the termination of the Term for
any reason. All other rights and obligations of the Parties shall cease upon
termination of the Term or other termination of this Agreement.

10.12 Further Assurances. Each Party shall execute and deliver to any other
Party such further documents, instruments and assurances as may be reasonably
requested by such other Party to fulfill the intent of the Parties hereto.

 

-16-



--------------------------------------------------------------------------------

10.13 Construction. The words “this Agreement,” “herein,” “hereby,” “hereunder,”
and “hereof,” and words of similar import, refer to this Agreement as a whole
(including all Annexes, Exhibits and Schedules) and not to any particular
subdivision unless expressly so limited. The words “this Section,” “this
subsection,” and words of similar import, refer only to the Sections or
subsections hereof in which such words occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine, or neuter genders shall be
construed to state and include any other gender and words, terms, and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires. Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms, and the term “Annex,” “Exhibit” or “Schedule” shall
refer to an Annex, Exhibit or Schedule attached to this Agreement.

10.14 Private Letter Ruling. If Sublicensee seeks a PLR, determination letter or
other written guidance from the IRS (the “IRS Guidance”) with respect to any
aspect of the transactions contemplated in this Agreement or in relation to the
Facilities, then the Parties shall consider in good faith and make such
amendments to this Agreement as may be necessary to permit Sublicensee to obtain
the IRS Guidance or determination letter. Neither Sublicensor nor Licensor shall
be required to agree to any such amendment that it reasonably determines, in
good faith, is adverse to it in any material respect; provided that neither
Sublicensor nor Licensor shall withhold its agreement to any such amendment if
Sublicensee has agreed to fully compensate Sublicensor or Licensor for any
adverse economic effect on Sublicensor or Licensor resulting from such amendment
and such amendment would not cause any material adverse effect on Sublicensor or
Licensor for which it cannot adequately be compensated by Sublicensee.

10.15 Publicity. Sublicensor and Licensor agree that they will not, without the
prior written consent of Sublicensee, in each instance, (a) use in advertising,
publicity, or otherwise the name of GS, or any Affiliate thereof (including
Sublicensee), or any partner or employee of GS, or any Affiliate thereof
(including Sublicensee), nor any trade name, trademark, trade device, service
mark, symbol or any abbreviation, contraction or simulation thereof owned by GS,
or any affiliate thereof (including Sublicensee), or (b) represent, directly or
indirectly, that any product or any service provided by Licensor have been
approved or endorsed by GS, or any Affiliate thereof (including Sublicensee). No
public announcement of any kind regarding the existence or terms of this
Agreement shall be made without the prior written consent of the other Parties.
For the avoidance of doubt, nothing in this Section 10.15 shall limit Licensor’s
or Sublicensor’s obligation to disclose information pursuant to Article IX.

[Signature Page Follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date.

 

ADA-ES, INC.      Clean Coal Solutions, LLC By:   

/s/ Mark H. McKinnies

     By:  

/s/ Brian Humphrey

Name:   

Mark H. McKinnies

     Name:  

Brian Humphrey

Title:   

SVP & CFO

     Title:  

Manager

GS RC Investments LLC        By:   

GSFS INVESTMENTS I CORP.,

its sole member

       By:   

/s/ Albert Dombrowski

       Name:    Albert Dombrowski        Title:    Authorized Signatory       

Signature Page to Technology Sublicense Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LICENSE AGREEMENT

Exhibit A- 1



--------------------------------------------------------------------------------

EXHIBIT B

FACILITIES

Exhibit B-1